DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 11-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-10, 11 and 13-28 of copending Application No. 16/888,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both drawn to the same invention. The only difference is that the claims are changing the number of people (i.e. “user” instead of “set of people” ) and replacing the term “baseline” with “average” which are essentially the same. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the co-pending Application’s claims with those additional and /or substitute limitations so to obtain application’s claims as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 10, 14, 19, 22, 23 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1. In accordance to 2106 Patent Subject Matter Eligibility with respect to summary of analysis and flowchart:
Step 1. The claim recites a computing system which is a machine. Therefore, this passes step 1.
Step 2A, 2B (Fail) : The limitations, “identifying a physical activity performed by human beings to be monitored; defining a change in altitude range determined to be associated with the physical activity;” are considered as an abstract idea because these limitations could be performed by a human as a mental process on a generic computer. The limitation does not recite additional elements that amount significantly more than the judicial exception.
Further, the limitations” correlating the defined change in altitude range with the physical activity;
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe; 
comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user; and if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions
“ also fails Steps 2a and 2B.
The limitations are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception.

Claim 5 cites limitations, “verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application; updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party” which fails also fails Steps 2a and 2B. The limitations are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 7 cites limitations consistent with limitations which are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 10. In accordance to 2106 Patent Subject Matter Eligibility with respect to summary of analysis and flowchart:
Step 1. The claim recites  “a system implemented method” which is a process. Therefore, this passes step 1.
Step 2A and 2B (Fail):
The limitations,“ identifying a physical activity performed by human beings to be monitored;
defining a change in motion range determined to be associated with the physical activity;”
are considered as an abstract idea because these limitations could be performed by a human as a mental process on a generic computer. The limitation does not recite additional elements that amount significantly more than the judicial exception.
Further, the limitations, “correlating the defined change in motion range with the physical activity; determining a baseline number of occurrences of the physical activity in a defined timeframe for a user of an application based on historical physical user activity data; receiving motion data from one or more devices associated with the user of the application; analyzing the motion data associated with the user to identify user motion changes in the defined change in motion range associated with the physical activity; labeling each identified instance of a user motion change in the defined change in motion range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe; comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user; and if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions”
also fails Steps 2a and 2B.
The limitations are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes. Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 14. cites limitations, “verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application; updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party” which fails also fails Steps 2a and 2B. The limitations are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 19. In accordance to 2106 Patent Subject Matter Eligibility with respect to summary of analysis and flowchart:
Step 1. The claim recites  “a system” which is a machine. Therefore, this passes step 1.
Step 2A and 2B (Fail):
The limitations fails step 2A and 2B, “the process comprising:
receiving altitude data from the one or more devices associated with the user of the
application;
analyzing the altitude data associated with the user to identify user altitude changes in
the defined change in altitude range associated with the physical activity;
labeling each identified instance of a user altitude change in the defined change in
altitude range as an occurrence of the physical activity to determine the current number of
times the physical activity is performed by the user in the defined timeframe;
comparing the determined current number of times the physical activity is performed
by the user in the defined timeframe with the baseline number of occurrences of the physical
activity in a defined timeframe for the user; and
if the determined current number of times the physical activity is performed by the
user in the defined timeframe differs from the baseline number of occurrences of the physical
activity in a defined timeframe for the user by a threshold amount, taking one or more
actions”.
The limitations are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 22 cites limitations consistent with limitations which are considered an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 23 cites limitations “receiving motion data from one or more devices associated with the user of the application; analyzing the motion data associated with the user to identify user motion changes in the defined change in motion range associated with the physical activity; labeling each identified instance of a user motion change in the defined change in motion range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe; comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user; and if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions.” The these limitations are considered as an abstract idea because these limitations could be performed by a human as a mental process on a generic computer. The limitation does not recite additional elements that amount significantly more than the judicial exception. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim 26 cites the limitation, “verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application; updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party.” The limitation are an abstract idea of performing a mental process on a generic computer and using a computer as a tool to perform a mental process. The limitations detail the process of parsing an comparing data at a high level of generality with the use of a computer system as a tool to perform the processes.  Further, the limitation does not recite additional elements into a practical application that amount significantly more than the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 20060136173 A1) in view of Rispens (EP 3711666 A1).
Claim 1. Case teaches a computing system implemented method comprising:
identifying a physical activity performed by human beings to be monitored
([0039] Systems 100 and methods according to examples of the invention may include one or more devices that collect data relating to and/or during the athletic performance.);
defining a change in altitude range determined to be associated with the physical activity
([0040] GPS systems may be adapted and used to provide information regarding elapsed time during a performance, distance moved, elevation or altitude at a specific location, elevation changes over time,);

correlating the defined change in altitude range with the physical activity
([0107] For example, the screenshot 200 of FIG. 2 simultaneously displays: (a) heart rate v. distance (or time) data (curve 202); (b) power v. distance (or time) data (curve 204); (c) speed v. distance (or time) data (curve 206); and (d) altitude v. distance (or time) data (curve 208).);

determining a baseline number of occurrences of the physical activity in a defined timeframe for a user of an application based on historical physical user activity data
([0082] [0085] Average "lake run" times when the average heart rate was over 150 during the first half [0086] Fastest "lake run" when the time to run up "big hill in middle" was less than 10 minutes);

receiving altitude data from one or more devices associated with the user of the application
([0078] application programs stored or available on a personal computer [ 0048] The hardware worn or carried by the athlete and/or his/her equipment during the athletic performance (e.g., during a run, race, etc.) may include one or more modules or pods that contain one or more of the desired sensors.);

analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity 
([0028] b) means for assigning a route difficulty rating to a route used during the athletic performance, at least in part based on at least one of: route length; elevation changes over the route; altitude of the route; temperature during the athletic performance; humidity during the athletic performance; wind speed during the athletic performance; and wind direction during the athletic performance.);

labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe
([0121] o provide the raw data for building a display like display 400 shown in FIG. 4, the athletic performance monitoring system monitors and/or provides periodic (and frequent) data regarding the athlete's absolute position and altitude versus time (or distance), e.g., via a GPS monitor or other appropriate systems.
[0122] the three-dimensional route 402 may be color coded, hatched, or otherwise marked in the display 400 to illustrate the changes in the measured parameters over the route 402 during an athletic performance.
[0109] As another potential option, axes and/or coordinate labels for all of the parameters (e.g., heart rate, power, speed, and altitude in this example) may be displayed simultaneously at all times,);
comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user
([0028] a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; and (b) means for determining whether a route covered during the athletic performance corresponds to a route covered during a previous athletic performance...wherein the means for suggesting the new route determines the new route, at least in part, by comparing data associated with the new route's location with the stored data associated with the routes utilized by the athlete during at least some of the stored plurality of athletic performances.); 

Case further discloses the process of providing feedback adjustments for the person performing exercises based on previous information ([0145] –[0147]) but does not specifically disclose 
if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions.
However, Respins teaches the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions
([0031]-[0032] processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal; and if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor. These embodiments have the benefit that the power and/or resource consumption of the method is reduced when a stair traversal is unlikely to occur (e.g. when the amount of movement is low)...the processing unit can be further configured to obtain a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period; process the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic; and deactivate the other one of the movement sensor and air pressure sensor if the determined second value does not meet the criterion. These embodiments have the benefit of reducing the power and/or resource consumption of the processing unit/apparatus when a stair traversal is less unlikely to occur (e.g. once the amount of movement is below a threshold).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, and taking one or more actions for the purpose of validating a specific movement before performing another action in order to conserve power of the system.

Claim 2. Case and Rispens teach the computing system implemented method of Claim 1 wherein the application is a therapeutics application (Case [0078] application programs stored or available on a personal computer [0045] to assist in improving future performances, to devise training regimes, to devise strategies for an approaching event, etc.).

Claim 3. Case and Rispens teach the computing system implemented method of Claim 1 wherein the device associated with the user is a device selected from the group of devices containing:
cellular devices; handheld devices; wearable devices; implantable devices; sensor devices;
accelerometer devices; and motion detection devices
(Casey [0082}Using at least some examples of such systems and methods, users may take a collection of performances stored on a personal computer (or on the portable device, if desired) and perform desired sorts, such as:).

Claim 4. Case and Rispens teach the computing system implemented method of Claim 1 wherein the physical activity performed by human beings includes one or more of: standing; sitting; exercising; urinating; defecating; bathing; lying down; and sleeping 
([0080] As a more specific example, an athlete may run around a local lake several times a week.).

Claim 5. Case and Rispens teach the computing system implemented method of Claim 1 wherein taking one or more actions includes one or more of:
verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application;
updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party
(Case [0117] [0038] FIG. 1 illustrates an example system 100 that may be used to collect data and provide information to athletes, their trainers, and/or coaches, before, during, and/or after an athletic performance.).

Claim 6. Case and Rispens teach the computing system implemented method of Claim 5 wherein providing personalized content to the user includes:
generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe; determining a content schedule for providing the personalized content to the user based on the number of times the physical activity is performed by the user in the defined timeframe; and providing the user with the personalized content at a frequency determined by the content schedule (Case [0045] to devise training regimes, [0081], [0146]-[0147] split times).

Claim 7. Case and Rispens teach the computing system implemented method of Claim 6 wherein generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of:
determining one or more current medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe;
determining the current physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe;
determining the current mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe;
predicting one or more future medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe;
predicting a future physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe
predicting a future mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; and
predicting the number of times the physical activity will be performed by the user in a future timeframe.
(Case [0076], [0100], [0106] [0106] The physical and/or physiological sensors required to produce the graphs in the display 200 illustrated in FIG. 2 include: (a) a distance, clock, and/or timing sensor;).

Claim 8. Case and Rispens teach the computing system implemented method of Claim 6 wherein the personalized content that is generated based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of:

information related to the identity of the user; information related to a medication of the user;
information related to a current medical condition of the user; information related to a current physical state of the user; information related to a current mental state of the user; information related to a predicted future medical condition of the user; information related to a predicted future physical state of the user; and information related to a predicted future mental state of the user
([0106] The physical and/or physiological sensors required to produce the graphs in the display 200 illustrated in FIG. 2 include: (a) a distance, clock, and/or timing sensor;).

Claim 9. Case and Rispens teach the computing system implemented method of Claim 5 wherein the third party is one or more of: a medical professional associated with the user; an emergency contact associated with the user; and a relative of the user 
([0139] during the event to the athlete's coach or trainer, third parties (e.g., the media), etc.).

Claim 10. Case teaches a computing system implemented method comprising:
identifying a physical activity performed by human beings to be monitored
([0039] Systems 100 and methods according to examples of the invention may include one or more devices that collect data relating to and/or during the athletic performance.);

defining a change in motion range determined to be associated with the physical activity
([0040] GPS systems may be adapted and used to provide information regarding elapsed time during a performance, distance moved, elevation or altitude at a specific location, elevation changes over time,);

correlating the defined change in motion range with the physical activity
([0107] For example, the screenshot 200 of FIG. 2 simultaneously displays: (a) heart rate v. distance (or time) data (curve 202); (b) power v. distance (or time) data (curve 204); (c) speed v. distance (or time) data (curve 206); and (d) altitude v. distance (or time) data (curve 208).);

determining a baseline number of occurrences of the physical activity in a defined timeframe for a user of an application based on historical physical user activity data
([0082] [0085] Average "lake run" times when the average heart rate was over 150 during the first half [0086] Fastest "lake run" when the time to run up "big hill in middle" was less than 10 minutes);

receiving motion data from one or more devices associated with the user of the application
([0078] application programs stored or available on a personal computer [ 0048] The hardware worn or carried by the athlete and/or his/her equipment during the athletic performance (e.g., during a run, race, etc.) may include one or more modules or pods that contain one or more of the desired sensors.);

analyzing the motion data associated with the user to identify user motion changes in the defined change in motion range associated with the physical activity
([0028] b) means for assigning a route difficulty rating to a route used during the athletic performance, at least in part based on at least one of: route length; elevation changes over the route; altitude of the route; temperature during the athletic performance; humidity during the athletic performance; wind speed during the athletic performance; and wind direction during the athletic performance.);

labeling each identified instance of a user motion change in the defined change in motion range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe
([0121] o provide the raw data for building a display like display 400 shown in FIG. 4, the athletic performance monitoring system monitors and/or provides periodic (and frequent) data regarding the athlete's absolute position and altitude versus time (or distance), e.g., via a GPS monitor or other appropriate systems.
[0122] the three-dimensional route 402 may be color coded, hatched, or otherwise marked in the display 400 to illustrate the changes in the measured parameters over the route 402 during an athletic performance.
[0109] As another potential option, axes and/or coordinate labels for all of the parameters (e.g., heart rate, power, speed, and altitude in this example) may be displayed simultaneously at all times,);

comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user 
([0028] a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; and (b) means for determining whether a route covered during the athletic performance corresponds to a route covered during a previous athletic performance...wherein the means for suggesting the new route determines the new route, at least in part, by comparing data associated with the new route's location with the stored data associated with the routes utilized by the athlete during at least some of the stored plurality of athletic performances). 

Case further discloses the process of providing feedback adjustments for the person performing exercises based on previous information ([0145] –[0147]) but does not specifically disclose if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions.

However, Respins teaches the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions
([0031]-[0032] processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal; and if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor. These embodiments have the benefit that the power and/or resource consumption of the method is reduced when a stair traversal is unlikely to occur (e.g. when the amount of movement is low)...the processing unit can be further configured to obtain a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period; process the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic; and deactivate the other one of the movement sensor and air pressure sensor if the determined second value does not meet the criterion. These embodiments have the benefit of reducing the power and/or resource consumption of the processing unit/apparatus when a stair traversal is less unlikely to occur (e.g. once the amount of movement is below a threshold).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, and taking one or more actions for the purpose of validating a specific movement before performing another action in order to conserve power of the system.

Claim 11. Case and Rispens teach the computing system implemented method of Claim 10 wherein the application is a therapeutics application (Case [0078] application programs stored or available on a personal computer [0045] to assist in improving future performances, to devise training regimes, to devise strategies for an approaching event, etc.).

Claim 12. Case and Rispens teach the computing system implemented method of Claim 10 wherein the device associated with a user is a device selected from the group of devices containing:
cellular devices; handheld devices; wearable devices; implantable devices; sensor devices; accelerometer devices; and motion detection devices
(Casey [0082}Using at least some examples of such systems and methods, users may take a collection of performances stored on a personal computer (or on the portable device, if desired) and perform desired sorts, such as:).

Claim 13. Case and Rispens teach the computing system implemented method of Claim 10 wherein the physical activity performed by human beings includes one or more of: standing; walking; running; exercising; pacing; sitting; eating; urinating; defecating; bathing; lying down; and sleeping
([0080] As a more specific example, an athlete may run around a local lake several times a week.).

Claim 14. Case and Rispens teach the computing system implemented method of Claim 10 wherein taking one or more actions includes one or more of: verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application; updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party
(Case [0117] [0038] FIG. 1 illustrates an example system 100 that may be used to collect data and provide information to athletes, their trainers, and/or coaches, before, during, and/or after an athletic performance.).
Claim 15. Case and Rispens teach the computing system implemented method of Claim 14 wherein providing personalized content to the user includes:
generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe;
determining a content schedule for providing the personalized content to the user based on the number of times the physical activity is performed by the user in the defined timeframe; and
providing the user with the personalized content at a frequency determined by the content schedule
(Case [0045] to devise training regimes, [0081], [0146]-[0147] split times).

Claim 16. Case and Rispens teach the computing system implemented method of Claim 15 wherein generating personalized content based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of: determining one or more current medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe; determining the current physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; determining the current mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting one or more future medical conditions of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting a future physical state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; predicting a future mental state of the user based on the number of times the physical activity is performed by the user in the defined timeframe; and
predicting the number of times the physical activity will be performed by the user in a future timeframe
(Case [0076], [0100], [0106] [0106] The physical and/or physiological sensors required to produce the graphs in the display 200 illustrated in FIG. 2 include: (a) a distance, clock, and/or timing sensor;).

Claim 17. Case and Rispens teach the computing system implemented method of Claim 15 wherein the personalized content that is generated based on the number of times the physical activity is performed by the user in the defined timeframe includes one or more of:
information related to the identity of the user; information related to a medication of the user; information related to a current medical condition of the user; information related to a current physical state of the user; information related to a current mental state of the user; information related to a predicted future medical condition of the user; information related to a predicted future physical state of the user; and information related to a predicted future mental state of the user
(Case [0106] The physical and/or physiological sensors required to produce the graphs in the display 200 illustrated in FIG. 2 include: (a) a distance, clock, and/or timing sensor;).

Claim 18. Case and Rispens teach the computing system implemented method of Claim 14 wherein the third party is one or more of: a medical professional associated with the user; an emergency contact associated with the user; and a relative of the user (Case [0139] during the event to the athlete's coach or trainer, third parties (e.g., the media), etc.).



Claim 19. Case teaches a system comprising:
an application ([0078] application programs stored or available on a personal computer);
one or more databases , the one or more databases including data identifying a physical activity performed by human beings to be monitored, data defining a change in altitude range determined to be associated with the physical activity, data correlating the defined change in altitude range with the physical activity, and data representing a baseline number of occurrences of the physical activity in a defined timeframe for a user of the application
([0081] For example, systems and methods according to at least some examples of the invention may allow users to incorporate physical or physiological sensor data into a personal computer database that includes data relating to athletic performances, routes, and the like. [0040] GPS systems may be adapted and used to provide information regarding elapsed time during a performance, distance moved, elevation or altitude at a specific location, elevation changes over time,);

one or more devices associated with the user of the application
([0078] application programs stored or available on a personal computer);
one or more processors ([0156] In FIG. 7, the computer system 700 has a programmable processor system 702, such as one or more microprocessors implemented on an integrated circuit.); 
and one or more physical memories ([0045] memory), the one or more physical memoires having stored therein data representing instructions which when processed by the one or more processors perform a process, the process comprising: 
receiving altitude data from the one or more devices associated with the user of the application
([0078] application programs stored or available on a personal computer [ 0048] The hardware worn or carried by the athlete and/or his/her equipment during the athletic performance (e.g., during a run, race, etc.) may include one or more modules or pods that contain one or more of the desired sensors.); 
analyzing the altitude data associated with the user to identify user altitude changes in the defined change in altitude range associated with the physical activity
([0028] b) means for assigning a route difficulty rating to a route used during the athletic performance, at least in part based on at least one of: route length; elevation changes over the route; altitude of the route; temperature during the athletic performance; humidity during the athletic performance; wind speed during the athletic performance; and wind direction during the athletic performance.); 
labeling each identified instance of a user altitude change in the defined change in altitude range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe
([0121] o provide the raw data for building a display like display 400 shown in FIG. 4, the athletic performance monitoring system monitors and/or provides periodic (and frequent) data regarding the athlete's absolute position and altitude versus time (or distance), e.g., via a GPS monitor or other appropriate systems.
[0122] the three-dimensional route 402 may be color coded, hatched, or otherwise marked in the display 400 to illustrate the changes in the measured parameters over the route 402 during an athletic performance.
[0109] As another potential option, axes and/or coordinate labels for all of the parameters (e.g., heart rate, power, speed, and altitude in this example) may be displayed simultaneously at all times,); 
comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in a defined timeframe for the user
([0028] a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; and (b) means for determining whether a route covered during the athletic performance corresponds to a route covered during a previous athletic performance...wherein the means for suggesting the new route determines the new route, at least in part, by comparing data associated with the new route's location with the stored data associated with the routes utilized by the athlete during at least some of the stored plurality of athletic performances.).
 
Case further discloses the process of providing feedback adjustments for the person performing exercises based on previous information ([0145] –[0147]) but does not specifically disclose if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in a defined timeframe for the user by a threshold amount, taking one or more actions.
However, Respins teaches the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions
([0031]-[0032] processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal; and if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor. These embodiments have the benefit that the power and/or resource consumption of the method is reduced when a stair traversal is unlikely to occur (e.g. when the amount of movement is low)...the processing unit can be further configured to obtain a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period; process the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic; and deactivate the other one of the movement sensor and air pressure sensor if the determined second value does not meet the criterion. These embodiments have the benefit of reducing the power and/or resource consumption of the processing unit/apparatus when a stair traversal is less unlikely to occur (e.g. once the amount of movement is below a threshold).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, and taking one or more actions for the purpose of validating a specific movement before performing another action in order to conserve power of the system.
Claim 20. Case and Rispens teach the system of Claim 19 wherein the application is a therapeutics application (Case [0078] application programs stored or available on a personal computer [0045] to assist in improving future performances, to devise training regimes, to devise strategies for an approaching event, etc.).

Claim 21. Case and Rispens teach the system of Claim 19 wherein the physical activity performed by human beings includes one or more of: standing; sitting; exercising; urinating; defecating; bathing; lying down; and sleeping
(Case [0080] As a more specific example, an athlete may run around a local lake several times a week.). 

Claim 22. Case and Rispens teach the system of Claim 19 wherein taking one or more actions includes one or more of: verifying the identity of the user; providing personalized content to the user through a user interface of the application; requesting information from the user through a user interface of the application; updating a profile associated with the user; contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party
(Case [0117] [0038] FIG. 1 illustrates an example system 100 that may be used to collect data and provide information to athletes, their trainers, and/or coaches, before, during, and/or after an athletic performance.).



Claim 23. Case teaches a system comprising: 
an application ([0078] application programs stored or available on a personal computer); 
one or more databases, the one or more databases including data identifying a physical activity performed by human beings to be monitored, data defining a change in motion range determined to be associated with the physical activity, data correlating the defined change in motion range with the physical activity, and data representing a baseline number of occurrences of the physical activity in the defined timeframe for a user of the application
([0081] For example, systems and methods according to at least some examples of the invention may allow users to incorporate physical or physiological sensor data into a personal computer database that includes data relating to athletic performances, routes, and the like. [0040] GPS systems may be adapted and used to provide information regarding elapsed time during a performance, distance moved, elevation or altitude at a specific location, elevation changes over time,); 
one or more devices associated with the user of the application ([0078] application programs stored or available on a personal computer); 
one or more processors([0156] In FIG. 7, the computer system 700 has a programmable processor system 702, such as one or more microprocessors implemented on an integrated circuit.); and 
one or more physical memories ([0045] memory), the one or more physical memoires having stored therein data representing instructions which when processed by the one or more processors perform a process, the process comprising: 
receiving motion data from one or more devices associated with the user of the application
([0078] application programs stored or available on a personal computer [ 0048] The hardware worn or carried by the athlete and/or his/her equipment during the athletic performance (e.g., during a run, race, etc.) may include one or more modules or pods that contain one or more of the desired sensors.); 
analyzing the motion data associated with the user to identify user motion changes in the defined change in motion range associated with the physical activity ([0028] b) means for assigning a route difficulty rating to a route used during the athletic performance, at least in part based on at least one of: route length; elevation changes over the route; altitude of the route; temperature during the athletic performance; humidity during the athletic performance; wind speed during the athletic performance; and wind direction during the athletic performance.); 
labeling each identified instance of a user motion change in the defined change in motion range as an occurrence of the physical activity to determine the current number of times the physical activity is performed by the user in the defined timeframe
([0121] o provide the raw data for building a display like display 400 shown in FIG. 4, the athletic performance monitoring system monitors and/or provides periodic (and frequent) data regarding the athlete's absolute position and altitude versus time (or distance), e.g., via a GPS monitor or other appropriate systems.
[0122] the three-dimensional route 402 may be color coded, hatched, or otherwise marked in the display 400 to illustrate the changes in the measured parameters over the route 402 during an athletic performance.
[0109] As another potential option, axes and/or coordinate labels for all of the parameters (e.g., heart rate, power, speed, and altitude in this example) may be displayed simultaneously at all times,); 
 comparing the determined current number of times the physical activity is performed by the user in the defined timeframe with the baseline number of occurrences of the physical activity in the defined timeframe for the user
([0028] a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; and (b) means for determining whether a route covered during the athletic performance corresponds to a route covered during a previous athletic performance...wherein the means for suggesting the new route determines the new route, at least in part, by comparing data associated with the new route's location with the stored data associated with the routes utilized by the athlete during at least some of the stored plurality of athletic performances.). 

Case further discloses the process of providing feedback adjustments for the person performing exercises based on previous information ([0145] –[0147]) but does not specifically disclose if the determined current number of times the physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions.
However, Respins teaches the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, taking one or more actions
([0031]-[0032] processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal; and if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor. These embodiments have the benefit that the power and/or resource consumption of the method is reduced when a stair traversal is unlikely to occur (e.g. when the amount of movement is low)...the processing unit can be further configured to obtain a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period; process the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic; and deactivate the other one of the movement sensor and air pressure sensor if the determined second value does not meet the criterion. These embodiments have the benefit of reducing the power and/or resource consumption of the processing unit/apparatus when a stair traversal is less unlikely to occur (e.g. once the amount of movement is below a threshold).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of determining the number of physical activity is performed by the user in the defined timeframe differs from the baseline number of occurrences of the physical activity in the defined timeframe for the user by a threshold amount, and taking one or more actions for the purpose of validating a specific movement before performing another action in order to conserve power of the system.
Claim 24. Case and Rispens teach the system of Claim 23 wherein the application is a therapeutics application (Case [0078] application programs stored or available on a personal computer [0045] to assist in improving future performances, to devise training regimes, to devise strategies for an approaching event, etc.).

Claim 25. Case and Rispens teach the system of Claim 23 wherein the physical activity performed by human beings includes one or more of: standing; walking; running; exercising; pacing; sitting; eating; urinating; defecating; bathing; lying down; and sleeping ([0080] As a more specific example, an athlete may run around a local lake several times a week.).

Claim 26. Case and Rispens teach the computing system implemented method of Claim 23 wherein taking one or more actions includes one or more of:
verifying the identity of the user;
providing personalized content to the user through a user interface of the application;
requesting information from the user through a user interface of the application;
updating a profile associated with the user;
contacting the user directly; contacting a third party on the user’s behalf: adding a note to the user’s file for review by a third party; and flagging the user’s file for attention by a third party
(Case [0117] [0038] FIG. 1 illustrates an example system 100 that may be used to collect data and provide information to athletes, their trainers, and/or coaches, before, during, and/or after an athletic performance.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689